724 S.E.2d 924 (2012)
STATE of North Carolina Robert Jones (Superintendent)
v.
John Christopher GREEN.
No. 385P08-2.
Supreme Court of North Carolina.
May 1, 2012.
David Kirkman, Assistant Attorney General, for State of NC.
John C. Green, for Green, John Christopher.

ORDER
Upon consideration of the application filed by Defendant on the 18th of April 2012 in *925 this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 1st of May 2012."